Citation Nr: 0915191	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  06-12 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial compensable rating for 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1994 to October 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, that granted service connection for 
hypertension, assigning a noncompensable (0 percent) rating.  
The Veteran's disagreement with the rating assigned led to 
this appeal.  

The Veteran also appealed the RO's March 2005 decision 
denying service connection for erectile dysfunction.  During 
the pendency of this appeal, the RO granted service 
connection.  As the veteran has not appealed the rating or 
effective date assigned for this disability, this represents 
a complete grant of the veteran's claim of service connection 
for erectile dysfunction.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate his claim and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the Veteran has 
evidence pertinent to his claim that he has not submitted to 
VA.

2.  The Veteran, who is a physician, has been taking 
continuous medication for hypertension for years; while the 
medical evidence of record reflects systolic and diastolic 
blood pressure predominately below 160 and 100, respectively, 
the Veteran's assertion that he has a history of diastolic 
blood pressure readings that are predominately over 100 is 
competent medical evidence and a cardiologist's opinion of 
record supports that opinion.

3.  The positive and negative medical evidence is in relative 
equipoise as to whether the Veteran's diastolic blood 
pressure is predominately over 100; there is no medical 
evidence of diastolic blood pressure readings of 110 or more 
or a systolic pressure predominantly 200 or more.

CONCLUSION OF LAW

With application of the doctrine of reasonable doubt, the 
criteria for an initial 10 percent rating for hypertension, 
but not more than 10 percent, have not been met.  38 U.S.C.A 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 4.1-4.7, 4.10-4.14, 4.104, Diagnostic 
Code 7101 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

In the instant decision, the Board grants a 10 percent rating 
for hypertension.  As written in his VA Form 9 (substantive 
appeal), this is the rating that the Veteran has sought for 
the disability.  Further, the instant appeal stems from the 
initial grant of service connection and the Veteran appealed 
the "downstream" issue of the disability rating initially 
assigned.  The United States Court of Appeals for Veterans 
Claims (Court) recently reaffirmed that in such cases the 
Veteran bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  
The Veteran has not indicated any prejudice regarding VCAA 
notification, either in regard to notification content or 
timing.  

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The claims file contains service 
treatment records, VA treatment records, and private medical 
records.  The Veteran has been provided with VA examinations 
during the pendency of this appeal that evaluate the severity 
of the service-connection hypertension, to include a November 
2007 VA contract examination.  After review of the 
examination reports, the Board finds that they provide 
competent, non-speculative evidence regarding the current 
severity of the service-connected disability on appeal.  
Thus, there is no duty to provide another examination.  38 
C.F.R. §§ 3.326, 3.327. 

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993). 

Law and Regulations

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). 

The Veteran has challenged the initial disability ratings by 
seeking appellate review of the RO's initial evaluation 
because of his dissatisfaction with them as being too low.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting 
distinction between claims stemming from an original rating 
versus increased rating).  Separate ratings may be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" rating.  Fenderson, 12 Vet. App. 
at 126.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.

Under Diagnostic Code 7101, located in 38 C.F.R. § 4.104, 
hypertensive vascular disease with diastolic pressure 
predominantly 100 or more, or; systolic pressure 
predominantly 160 or more is rated as 10 percent disabling; 
the 10 percent rating is also the minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
Hypertensive vascular disease with diastolic pressure 
predominantly 110 or more, or; systolic pressure 
predominantly 200 or more, is rated 20 percent disabling.  
Hypertensive vascular disease with diastolic pressure 
predominantly 120 or more is rated 40 percent disabling.  
Hypertensive vascular disease with diastolic pressure 
predominantly 130 or more is rated 60 percent disabling.

Note (1) to Diagnostic Code 7101 provides that hypertension 
or isolated systolic hypertension must be confirmed by 
readings taken two or more times on at least three different 
days.  For purposes of this section, the term hypertension 
means that the diastolic blood pressure is predominantly 
90mm. or greater, and isolated systolic hypertension means 
that the systolic blood pressure is predominantly 160mm. or 
greater with a diastolic blood pressure of less than 90mm.  
Note (2) provides that hypertension that is due to aortic 
insufficiency or hyperthyroidism, which is usually the 
isolated systolic type, is to be rated as part of the 
condition causing it rather than by a separate rating.  Note 
(3) to Diagnostic code 7101 provides that hypertension is to 
be rated separately from hypertensive heart disease and other 
types of heart disorders.  38 C.F.R. § 4.104.


Factual Background

The Veteran asserts that his service-connected hypertension 
warrants a compensable rating.  The record indicates that the 
Veteran is a medical doctor and it is apparent that he was 
placed on medication for hypertension prior to discharge from 
service.  He specifically asserts that a 10 percent rating is 
warranted for his hypertension because he would not have a 
history of diastolic readings below 100 but for such anti-
hypertensive medication.  He also alleges that his diastolic 
readings were in fact over 100 when off his medication.

Service treatment records do not document diastolic reading 
in excess of 100.  In this regard, a May 2003 service 
treatment record shows that the Veteran had hypertension, 
with blood pressure readings approximately 145/95 pre-
treatment and normal with treatment.  

The Veteran underwent a general VA examination in December 
2004.  Blood pressure readings were 128/76, 130/80, and 
128/78.  Relevant diagnosis was hypertension. 

A June 2005 VA cardiology outpatient consultation report is 
of record.  The clinician reported that the Veteran self-
treated the hypertension.  Blood pressure reading was 138/98.  
Assessment was hypertension "clearly documented with 
systolic pressures in the 150 range and diastolic in the 100 
range."

In his March 2006 VA Form 9 (substantive appeal), the Veteran 
wrote that he stopped taking the blood pressure medication in 
order to show that such readings warrant a 10 percent rating 
under the schedule.  He specifically noted that while not 
taking the medication for three weeks, he took his own blood 
pressure readings, which resulted in an average reading of 
149/104 in the week prior to the June 2005 cardiology 
appointment.  He also pointed out that there is a margin for 
error for blood pressure readings of a couple points and 
therefore the 138/98 reading supports a finding of a 
predominant diastolic reading of 100.  The Veteran submitted 
treatise materials regarding the "error range" in blood 
pressure readings.

In an August 2005 VA contract examination, the examiner wrote 
that there was no functional impairment due to the 
hypertension and that the disorder did not result in any lost 
time from work.  Blood pressure reading were 112/76, 118/80, 
and 127/79.  The examiner concluded that the Veteran's blood 
pressure was controlled by the medication Lisinopril.

The claims file contains the record of additional blood 
pressure readings, to include those in private medical 
records.  None of these readings show a diastolic pressure of 
100 or more, or; systolic pressure of 160 or more.

The Veteran underwent an additional VA contract examination 
in November 2007.  The examiner listed the symptoms of the 
hypertension as headaches and fatigue, and that the blood 
pressure was greater than 150/90.  Blood pressure readings 
taken that day were 124/80, 124/82, and 126/80.  The examiner 
indicated that the Veteran continued to take Lisinopril for 
the disability, noting that there had been a good response.  
The diagnosis was hypertension.  There was no finding of 
hypertensive heart disease. 

Analysis

The Board notes at the outset that the Veteran is a 
physician.  Thus, his statement regarding his blood pressure 
readings is competent evidence.  The other medical evidence 
of record reflects that, while he is on continuous anti-
hypertensive medication, the Veteran's blood pressure 
readings do not support a finding of predominant diastolic 
readings of at least 100 or systolic readings of at least 
160, either of which would support a 10 percent rating.  See 
38 C.F.R. § 4.104, Diagnostic Code 7101.  Nevertheless, in 
light of the Veteran's competent statements regarding his 
diastolic readings of 100 or more when not on medication and 
a June 2005 cardiologist's opinion confirming that the 
diastolic readings were in "the 100 range," the Board 
determines that the evidence is at least in equipoise as to 
whether the Veteran's diastolic blood pressure is 
predominantly 100.  Thus, an initial 10 percent rating is 
warranted for hypertension under Diagnostic Code 7101.

There is no medical evidence of a diastolic blood pressure 
predominantly 110 or more or; systolic pressure predominantly 
200 or more and it is not contended otherwise.  Thus, an 
initial or staged rating in excess of 10 percent is not 
warranted.

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether the Veteran raised them, including 
§ 3.321(b)(1), which governs extraschedular ratings.  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  The Veteran has not 
asserted, and there is no other evidence, that hypertension 
has caused marked interference with his employment or 
frequent hospitalization.  The criteria for submission for 
assignment of an extraschedular rating for this disability 
pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995); see also Thun v. Peake, 22 Vet. 
App. 111 (2008).

In view of the foregoing and with consideration of the 
doctrine of reasonable doubt, the Board finds that an initial 
10 percent rating for hypertension in warranted.  38 U.S.C.A 
§§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.104, Diagnostic Code 
7101.  As the preponderance of the evidence is against a 
rating in excess of 10 percent, such doctrine is not 
applicable to this aspect of the appeal.  See Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to an initial 10 percent rating for hypertension, 
but no more than 10 percent, is granted, subject to the rules 
and regulations governing the payment of VA monetary 
benefits.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


